IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. No. 1511002338A&B
v. : Kent County
RONDREE CAMPBELL,
Defendant.

Heard: March 16, 2017
Submitted: March 29, 2017
Decided: April 4, 2017
ORDER
Upon Defendant’s Motion to Suppress.
Granted.
Kenneth M. Haltom, Esquire and Nicole S. Hartrnan, Esquire of the Department of

Justice, Dover, Delaware; attorneys for the State.

Ronald D. Phillips, Esquire and Julianne E. Murray, Esquire of MurrayPhillips, P.A.,
Georgetown, Delaware; attorneys for the Defendant.

VVITHAM, R.J.

State v. Rona'ree Campbell
I.D. No. 1511002338A
Apn'l 4, 2017

Before the Court are a Motion to Suppress filed by Defendant Rondree
Campbell and the State’s Response to that motion.l Both parties have submitted
supplemental briefs to the Court. The motion raises a single question:

During the course of a custodial interrogation, Mr. Campbell said “bye” to the
police detective. The detective then asked Mr. Campbell if he Was “done talking.”
Mr. Campbell replied “Yeah,” prompting the detective to leave the room. The
detective re-entered the room some fifteen minutes later and began questioning Mr.
Campbell about the same incident. Did Mr. Campbell invoke his right to remain
silent, and if so, should his subsequent statements be suppressed?

Mr. Campbell’s Words constituted an unambiguous invocation of his right to
remain silent. Because the detective and other police officers did not scrupulously
honor Mr. Campbell’s request, his motion to suppress is GRANTED.

STANDARD OF REVIEW

“The Fifth Amendment of the United States Constitution provides that no
person ‘shall be compelled in any criminal case to be a witness against himself.”’2
Likewise, article I, section 7 of Delaware’s Constitution provides that the accused
“shall not be compelled to give evidence against himself or herself.” “When the
admission of a custodial interrogation statement is challenged, the burden is on the

State to demonstrate by a preponderance of the evidence that the suspect’s Miranda

 

1 This motion to suppress was filed before the Court granted a motion to sever one count of
the indictment. This ruling applies to both cases.

2 United States v. Andrews, 231 F. App’x 174, 176 (3d Cir. 2007).

2

State v. Rondree Campbell
I.D. No. 1511002338A
Apri14, 2017

rights have been waived.”3
FACTS

Mr. Campbell is accused of a single count of Murder in the First Degree, two
counts of Possession of a Firearm During the Commission of a Felony, nine counts
of Reckless Endangering in the First Degree, one count of Carrying a Concealed
Weapon, and a now-severed count of Possession of a Firearm by a Person Prohibited.

Dover Police Department detectives took Mr. Campbell into custody on
November 4, 2015, while he was checking in with his probation offlcer. Police video
shows that Mr. Campbell sat alone in an interview room at the police department
from at least 1:31 that afternoon until 2: 13 p.m., when Detective Nathaniel Warren
came in and began the interrogation.4

About two minutes later, after asking Mr. Campbell some preliminary
questions, Detective Warren read him his Mirana'a rights from a card:

NW [Nathaniel Warren]: You have the right to remain silent. Anything
you say can and will be used against you in a court of law. You have the
right to talk to a lawyer and have him present with you while you are
being questioned If you cannot afford to hire a lawyer, one can be
appointed to you, uh, before any questioning if you wish. You can
decide at any time to exercise these rights and not make any statements
at all. Do you understand those rights?

RC [Rondree Campbell]: Yeah.

NW: Do you wish to talk to me at all?

 

3 Hubbard v. State, 16 A.3d 912, 917 (Del. 2011) (citing Miranda v. Arizona, 384 U.S. 436,
475 (1966); DeJesus v. State, 655 A.2d 1180, 1192 (Del. 1995)).

4 State’s Ex. 2.

State v. Rona'ree Campbell
I.D. No. 1511002338A
April 4, 2017

RC: Sure.5

The interrogation continued. About twenty-nine minutes later, Detective
Warren stood up and left the room.6 After about five minutes, he returned and
continued the interrogation7 Over the next fifteen minutes, the tone of the interview
became decidedly more heated, culminating in the following exchange:

NW: You’ve got to give me something better than that because
I’m telling you right now, you’re going to be sitting here until that
warrant’s done. Once that warrant’s done, you’re going to prison.
There’s no -

[Crosstalk]

RC: I don’t (UI). Whatever.

NW: - other way around it.

RC: Bye.

NW: You done talking?

RC: Yeah, what is you - what is there to say?

NW: Think about it.8

Detective Warren left the room. Mr. Campbell knocked on the door on two
occasions. When Detective Warren answered the door, Mr. Campbell asked to speak
with his mother. When Mr. Campbell returned to the room, he attempted to redirect

the interview:

NW: They’re going to bring your, uh, stuff in here so you can

 

5 State’s Ex. 1 at 3. The Court notes that no written waiver was signed by the defendant.
6 State’s Ex. 2.

7 Id.

8 State’s Ex. 1 at 23.

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

make a phone call. Look, man, l just want to say something. I want to
clear something up with you a little bit. Um. I understand the situation
and how I came at you was a - it was strong. Um. But at the same time
I just want to be able to let you know, look, um, my supervisor now he’s
the one who investigated, um, the death of your friend Amir out in
[Whatcoat], um, so l mean they know you’ve been in here before. They
know you’re decent and they know you have a heart. They know you’re
a good dude working, doing whatever you want to do. I just for myself
want to clear some things up. That’s why l brought that map in here.
Just to clear up some things. ‘Cause, look, I know when I’m talking
north, south, and everything like that, sometimes it just gets a little
funky. Um. l just want to be able to clear this situation up with you and
just walk you through this. Are you okay with that? You’re good - is
that?

RC: Um, whatever.

NW: Whatever?

RC: Yeah.

NW: Okay. Um. I mean I read you, uh, your rights earlier and
everything like that but I just wanted to be able to go back through this
with you again, is that okay with you?

RC: Mm-hmm.9

The interrogation then continued for another seven minutes before Detective
Warren again left the room.10 He returned about twenty-five minutes later to show

Mr. Campbell surveillance video, and left again after twenty-three minutes of

interrogation.11 After Mr. Campbell sat in the room alone for another twelve minutes

 

9 State’s Ex. 1 at 23_24.
10 State’s Ex. 2.
ll Ia'.

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

or so, Detective Warren returned to the room.12 And after another five minutes of
interrogation, around 4:05 p.m., the detective cuffed Mr. Campbell and escorted him
to the cell block.13

Within about ten minutes, while Mr. Campbell and Detective Warren were
standing near the booking lockers of the cell block, Sergeant Matthew Knight and
Detective Peer approached Mr. Campbell.14 Sergeant Knight had been watching the
interview from another location and “felt that Campbell [didn’t] completely trust
Detective Warren and was holding back from disclosing further details of the
incident.”15 The sergeant and Detective Peer went to speak with Mr. Campbell in his
cell less than ten minutes later, making small talk.16 Eventually Sergeant Knight
coaxed Mr. Campbell into talking further:

I emphasized to Campbell that l knew him personally and I could
tell he [wasn’t] being completely forthcoming I also emphasized to
Campbell that he could trust Detective Warren. Rondree agreed to
continue talking with Detective Warren and we went back to the
interview room in the detective area.17

After Mr. Campbell spoke with the sergeant, Detective Warren brought him

 

12 Id.

13 Id.

14 Id.; Def.’s Mot. to Suppress Ex. A.
15 Def.’s Mot. to Suppress Ex. A.

16 Ia'.

17 Id.

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

back to the interview room and questioned again.18 The first segment of the second
interview lasted about eight minutes, during which Mr. Campbell admitted to the

t.19 After around a thirteen-minute break in the

shooting at 8 South New Stree
interrogation, Detective Warren returned to arrange having Mr. Campbell lead the
police to the gun.20 He left the room one last time, around 4:56 p.m., and Mr.
Campbell remained in the interview room on his own until at least 5:40 p.m., when
the video ends.21

Mr. Campbell was taken to Milford in a Dover Police Department detective car
and led detectives to the first firearm, a .22 caliber handgun.22 On the way back from
the police department, Sergeant Knight and Detective Warren spoke with him about
the second firearm.23 The conversation was not captured on audio or video.

Around 9:56 p.m., Mr. Campbell was brought back to the station interview
room and Sergeant Knight read him his Miranda rights again.24 In response, Mr.

Campbell, visibly subdued, gave a barely perceptible nod.,25 He then was questioned

about the use of a second firearm, to which he gave brief responses.26 After

 

18 Id.; State’s Ex. 3.

19 State’s Ex. 3.

20 Ia'.

21 Id.

22 Def.’s Mot. to Suppress Ex. B.
23 Id.

24 State’s Ex. 4.

25 Id.

26 Id.

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

detectives left the room and until Detective Warren retumed, Mr. Campbell appeared
to fall asleep.27

Mr. Campbell filed a motion to suppress his statements, and the State filed a
response in opposition.

This is the Court’s decision on Mr. Campbell’s Motion to Suppress.

THE PARTIES’ CONTENTIONS

Mr. Campbell contends that the fact of his best friend’ s murder rose to the level
of emotional manipulation. Combined with his experience of` having been taken into
custody as a material witness, he argues, the sergeant’s actions coerced him into
confessing. He also contends that the unrecorded conversations in the car amounted
to coercion that was not cured by the second set of Miranda warnings. At the hearing
on this motion, Mr. Campbell also pointed to his termination of the interview when
asked if he was “done talking” as an indication that he had invoked his right to remain
silent.

The State argues that threats to arrest close family members, promising to keep
allegations out of the newspaper, and even providing false information to suspects
have all been held not to amount to coercion. It contends that the friendly tone of the
interaction with the sergeant and his suggestion that Mr. Campbell be truthful did not
overbear Mr. Campbell’s will and render the confession involuntary. The State
argues that Mr. Campbell saying “bye” Was not an invocation of his right to remain

silent, and at best was an ambiguous invocation.

 

27 Id.

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

DISCUSSION

The police did not scrupulously honor Mr. Campbell’s invocation of his right
to remain silent. Instead, they continued their questioning for nearly nine hours with
only brief interruptions. The attempt to re-Mirandize Mr. Campbell after returning
to the station was thus ineffective. As a result, all of the statements he gave after he
invoked his right will be suppressed

Few procedures are more defined than the warnings that law enforcement must
give defendants under Miranda v. Arizomz.28 If the defendant invokes his right to
remain silent, questioning must cease:

Once warnings have been given, the subsequent procedure is
clear. If the individual indicates in any manner, at any time prior to or
during questioning, that he wishes to remain silent, the interrogation
must cease. At this point he has shown that he intends to exercise his
Fifth Amendment privilege; any statement taken after the person
invokes his privilege cannot be other than the product of compulsion,
subtle or otherwise.29

Under the Delaware Constitution, when a defendant’s invocation of his right
to remain silent is unclear or ambiguous, police must clarify the defendant’s intention

before continuing.30

After the defendant invokes his right to remain silent, “the police may not

 

20 384 U.S. 436.
29 Ia'. at 473-74.

30 Draper v. State, 49 A.3d 807, 810 (Del. 2002) (citing Crawford v. State, 580 A.2d 571, 577
(Del. 1990)).

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

initiate continued interrogation on the crimes at issue.”31 “[T]he admissibility of
statements obtained after the person in custody has decided to remain silent depends
under Miranda on whether his ‘right to cut off questioning’ was ‘scrupulously
honored.”’32

In some circumstances, police may continue questioning the defendant after the
defendant invokes the right to remain silent. For example, the United States Supreme
Court found that a defendant’s right was not violated where “the police immediately
ceased the interrogation once he invoked his right, resumed questioning only after a
significant period of time had passed and fresh warnings had been given, and
restricted the second interrogation to a completely different crime.”33

Our Supreme Court has held that police violated a defendant’s right to remain
silent where, after the defendant invoked his right, the detective “directed the
questioning back to that same subject in the same conversation only 45 minutes later,
giving no fresh warnings.”34

A defendant may also reinitiate the encounter himself, so long as it is the

product of an “informed and voluntary decision” of the defendant35

 

31D0a's0n v. State, 513 A.2d 761 , 763 (Del. 1986) (citing Ea'wards v. Arizona, 451 U.S. 477,
484_85 (1981); Wainwright v. State, 504 A.2d 1096, 1102 (Del. 1986)).

32 Michigan v. Mosley, 423 U.S. 96, 103 (1975).

33 Dodson, 513 A.2d at 763 (citing Mosley, 423 U.S. at 106); see also DeShiela's v. State, 534
A.2d 630, 651 (Del. 1987).

34 Dodson, 513 A.2d at 764.
35 DeShields, 534 A.2d at 652 (citing Mosley, 423 U.S. at 107-08 (White, J., concurring)).

10

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

Here, the video record of the interrogation makes clear that Mr. Campbell
invoked his right to remain silent early in the first interview. Even to the extent that
simply saying “Bye” might have been an ambiguous invocation of his right to silence,
Detective Warren’s question (some form of which was required under the
circumstances) quickly cleared up that ambiguity. When Detective Warren asked if
Mr. Campbell was done talking, and Mr. Campbell replied “Yeah,” all questioning
should have ceased36 Mr. Campbell had unambiguously invoked his right to remain
silent.

The next question, then, is whether subsequent statements also have to be
suppressed The unfortunate answer is “yes.” In Dodson, forty-five minutes were not
a substantial amount of time; here, Detective Warren returned to question Mr.
Campbell only fifteen minutes after he had invoked his right to remain silent. And
also like in Dodson, Detective Warren returned to question Mr. Campbell about the
same crime, not a separate incident. Given that failure to scrupulously honor Mr.
Campbell’ s request, the detective’ s attempt to refresh his Miranda waiver without so
much as restating the warnings was improper.

And that pattern of improper conduct continued throughout the detectives’

interactions with Mr. Campbell that day, while he was continuously in custody.

 

30 Accord Commonwealth v. Smith, 46 N.E.3d 984, 990, 992-93 (Mass. 2016) (defendant’s
statements that “I’m done” and “I’m done talking, I don’t wanna talk no more” were an
unambiguous invocation of his right to remain silent); People v. Arroya, 988 P.2d 1 124, 1 134, 1 135
(Colo. 1999) (en banc) (affirming trial court’ s determination that defendant clearly invoked her right
to remain silent where she stated “I don’t wanna talk no more”).

11

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

Despite having watched the interview and presumably having known that Mr.
Campbell had invoked his right to silence, Sergeant Knight kept speaking to him in
the cell block until Mr. Campbell finally gave in and began to speak again, eventually
confessing to the crime. Again and again, the officers showed no sign of honoring
Mr. Campbell’s invocation of his right. That failure to scrupulously honor Mr.
Campbell’s request rendered all of his statements that day, including the
conversations in the detective car, inadmissible

Sergeant Knight’s later attempt to re-Mirandize Mr. Campbell around 10:00
p.m. did nothing to change the calculus. The extended interrogation in custody,
continuing from interview room to cell block to interview room to detective car and
finally back to the interview room, evidenced a continual failure to honor Mr.
Campbell’s request to cut off questioning Simply rereading Mr. Campbell his
Miranda rights did nothing to cleanse the officers’ ongoing violation, at least, as here,
when there was no substantial break in the interrogation, the questioning was on the
same topic, and there was no clear expression of waiver from Mr. Campbell. His
statements after being re-Mirandized were still tainted by the earlier violation.37 They
must also be suppressed

Having decided the statements are inadmissible for failure to honor Mr.

 

37 The Court also notes that the videotape hardly establishes a knowing and voluntary waiver
after the second set of Miranda wamings. Mr. Campbell’ s responses to Sergeant Knight’s questions
consisted of barely perceptible head nods, one-word answers and short sentences. As soon as the
detectives left the room, nearly nine hours into their questioning, Mr. Campbell promptly appeared
to fall asleep. But his later statements’ inadmissibility is due not to the ineffective waiver but due
to the officers’ failure to scrupulously honor Mr. Campbell’s invocation of his right to silence.

12

State v. Rondree Campbell
I.D. No. 1511002338A
April 4, 2017

Campbell’s Miranda rights, the Court does not reach Mr. Campbell’s arguments
about voluntariness.

The Court must repeat another court’s “caution to prosecutors and other law
enforcement agents involved in custodial interrogations: when the arrestee says he
wants to quit talking, and says he doesn’t want to answer any more questions, stop
the questioning.”38

CONCLUSION
Mr. Campbell invoked his right to remain silent, and the detectives did not

scrupulously honor his request. As a result, all of the statements that followed were

tainted by a Miranda violation and are suppressed Mr. Campbell’s Motion to

Suppress is GRANTED.

IT IS SO ORDERED.
Hon. William L. Witham, Jr.
Resident Judgc

 

WLW/dmh

oc: Prothonotary

xc: Kenneth M. Haltom, Esquire
Nicole S. Hartman, Esquire
Ronald D. Phillips, Esquire
Julianne E. Murray, Esquire

 

30 Davis v. Greer, 13 F.3d 1134, 1139 (7th Cir. 1994). This caution extends to the conduct
exhibited by the defendant after he indicates he wants to quit talking,

13